Cope, J. delivered the opinion of the Court
Field, C. J. and Baldwin, J. concurring.
The questions in this case arise upon the following facts: The defendant Meeks employed the plaintiff, who is a mechanic, to erect certain improvements upon a lot owned by the former in the city of Sacramento. As a part of these improvements, the plaintiff was to place upon the lot a small frame house, which he had previously constructed, and make certain additions thereto. The other improvements were to consist of out houses, fences, etc. The plaintiff was to receive for the house the sum of two hundred and seventy-five dollars. The agreement was fully complied with on his part, and Meeks executed to him a promissory note for the amount due. The object of this suit is to enforce a lien upon the property for the amount of this note.
The objections to the notice are technical, and unsubstantial. In Brennan v. Swasey, (16 Cal. 140) we held that it was unnecessary to set out the items of the account, and that nothing more was required than a statement of the demand, showing its amount and character. The only question in the case about which there can be any doubt is, whether the plaintiff was entitled to a lien for the price of the building constructed prior to the agreement. The language of the statute is, that “ all artisans, builders, mechanics, lumber merchants, and all other persons performing labor or furnishing materials for the construction or repairing of any building, wharf or other superstructure, shall have a lien,” etc. It is contended that this language is not sufficiently broad to include the sale of a building already constructed, and with that opinion, as expressed, we are inclined to agree. But there are other *132circumstances in this case which we think are sufficient to bring it within the terms of the statute. The building sold was to constitute part of a larger structure, the erection of which was provided for by the agreement. It was used in accordance with the provisions of the contract, and may with propriety be regarded as material furnished for that purpose. This, we think, is a reasonable view of the subject, and no violence is done to the letter or spirit of the statute.
Judgment affirmed.